Citation Nr: 0432239	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, including residuals of right and left knee 
arthroplasties.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder.  In August 2001, the RO advised the veteran that it 
was reconsidering the aforementioned claim as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Readjudication by the RO in May 2002 resulted in a denial of 
his claim for service connection for postoperative residuals 
of right and left knee arthroplasties.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Denver RO, in May 2004.  At 
that time, additional documentary evidence was submitted by 
the veteran, with a waiver of initial consideration of such 
evidence by the RO.  


FINDING OF FACT

Current disability involving the veteran's knees is the 
direct result of inservice trauma to each knee through the 
performance of his duties as a helicopter repairman, 
including flight line duty requiring him to jump frequently 
from the top of helicopters a distance of ten to fifteen feet 
onto steel plates.


CONCLUSION OF LAW

A bilateral knee disorder, to include arthritic involvement 
and residuals of total right and left knee arthroplasties, 
was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the VCAA became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  Such have been 
the subject of various holdings of Federal courts.  However, 
as the disposition herein reached is favorable to the veteran 
to the extent indicated, the need to discuss the VA's efforts 
to comply with the VCAA and its implementing regulations is 
obviated.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

It the veteran's primary argument that he developed a 
bilateral knee disorder as a direct result of his inservice 
duties as a helicopter repairman while serving in Vietnam for 
19 months.  Oral and written testimony, including that 
received into the record at a Board hearing, sitting at the 
RO, in May 2004, is offered that four or five times daily 
over a 19-month period he was required to jump about ten to 
fifteen feet from the top of a helicopter to a steel deck in 
the performance of his helicopter repair responsibilities.  
Specific notation is made that such repairs were made on the 
flight line, as opposed to a hangar where mechanized lifts 
were in use.  The immediate effect of there frequent jumps 
was bilateral knee pain and soreness, for which he reportedly 
sought and received Ace bandages.

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, confirms 
that his military occupational specialty was that of a 
helicopter repairman.  Service in Vietnam from April 1968 to 
November 1969 was therein set forth.  

Service medical records of the veteran are entirely negative 
for complaints or findings involving trauma to either knee or 
any knee disorder.  

In October 1999, the veteran filed his initial claim for 
service connection for, among other disorders, bilateral knee 
conditions, which he attributed to his service in Vietnam.
 
E. W. Pflum, M.D., stated in December 2000 that the veteran 
had asked him to furnish an opinion as to the relationship 
between his knee problems and military service.  Dr. Pflum 
noted that the veteran had then been involved in aviation 
maintenance, which required him to jump in and out of 
helicopters.  Reportedly his knee pain began at that time, 
and he received no medical treatment in service other than 
from a clerk who gave him an Ace bandage.  It was stated that 
the veteran denied any other incidents of knee injury, 
including any sports-related injuries.  Dr. Pflum opined that 
the fact that the veteran was 100 pounds overweight 
contributed to his knee problems, but his jumping off the top 
of helicopters could predispose him to knee injuries.  It was 
concluded by Dr. Pflum that he would defer to the veteran's 
records as to his involvement in helicopter maintenance and 
whether it was necessary for him to jump from helicopters 
when he was in the field, and that if that were the case, 
then he probably did aggravate his knees with that type of 
activity.
 
Received in January 2001 was a copy of a letter the veteran 
wrote to Dr. Pflum, describing some of his duties in the 
military, to including jumping on and off helicopters when 
hydraulic lifts were not available.  He noted that he did 
receive one Ace bandage from a clerk and that his mother sent 
him the other one, but did not get to see a doctor.  He 
further reported that upon his return from service, the 
soreness in his knees subsided somewhat, but that pain would 
flare up after periods of high activity or stress.  His job 
performing railroad track testing required walking several 
miles, which caused further complications and leading 
eventually to knee replacements.  
 
Received in September 2001 were Dr. Pflum's records, spanning 
a period from August 1993 to February 2001.  When the veteran 
was first seen, he complained of increasing knee pain, 
without recalling specific injury.  He stated that he had had 
knee "shots" twice yearly for the past three years and that 
he was having trouble performing his job as a research 
engineer.  Total right knee replacement was performed in 
September 1994 and total left knee replacement in July 1995.  
Dr. Pflum's records during the 1990s show continued follow-up 
treatment for the knee disabilities, as well as generalized 
arthritis involving other joints and a "tremendous" 
fracture of the right femur.  
 
In January 2002 the veteran was afforded a VA medical 
examination, at which time his records were reviewed by the 
examiner.  The veteran reported wear and tear on his knees 
from jumping from helicopters in Vietnam, but that no 
specific diagnosis was made.  His pain was reported to worsen 
in the early 1990s, until knee replacements were performed.  
Following examination and X-ray study, a diagnosis of 
degenerative arthritis, status post total knee replacement 
surgery, was entered.  The examiner opined that the veteran 
injured his knees in service jumping out of helicopters, 
which predisposed him to the later development of 
degenerative arthritis.  In this way, noted the examiner, the 
knee condition was related to military service.  

The VA examiner in January 2002 further noted that the 
veteran sustained additional injury to the right knee in 
1998, which the record otherwise indicates was experienced in 
a motor vehicle accident in June 1998.  An open fracture of 
the femur was sustained at that time, near the site of the 
arthroplasty.  In the opinion of the VA physician, some of 
the veteran's current discomfort and limitation with respect 
to his right knee could be ascribed to the more recent 
trauma; however, it was found by the examiner that it was 
impossible to apportion signs and symptoms of right knee 
disablement between the service incurred injury and the 
trauma sustained in the postservice motor vehicle accident, 
without resort to speculation.  

R. L. Drake, M.D., wrote in November 2002 that, if the 
veteran's history of jumping off helicopters was as he 
stated, his present knee disorders were probably related to 
his past military experience.  

Private medical records received at the Board hearing in May 
2004 indicate that medical assistance continued to be 
received by the veteran for his bilateral knee disorder.  
Additional right knee surgery is shown therein to have been 
required in June and October 2003, with further left knee 
surgery occurring in July 2003.

The veteran's inservice duty as a helicopter repairman and 
his service in Vietnam are verified by the service 
department, notwithstanding the absence of documented 
inservice findings of disablement of either knee or direct 
trauma thereto.  Also, the veteran has credibly described his 
inservice duties as entailing frequent jumps from atop 
helicopters onto a steel deck, while serving in Vietnam for a 
period of 19 months.  There, too, is unanimity among all 
examining and treating physicians who have expressed an 
opinion as to the relationship between the veteran's 
inservice jumps from helicopters and the eventual development 
of bilateral knee disability, with each finding that there 
was a probable, if not a defined, cause and effect 
relationship between the two.  Moreover, none of those 
medical professionals was deterred by evidence that the 
veteran is or was obese or that he had sustained an 
intervening injury to the right knee in a motor vehicle 
accident in 1998.  As to the latter, it was concluded by the 
VA examiner that it would be impossible to distinguish signs 
and symptoms of right knee disablement based on the service 
injury versus the more recent motor vehicle trauma.  In all, 
the record warrants a grant of service connection for a 
bilateral knee disorder, to include degenerative arthritis 
and residuals of right and left knee arthroplasties.  


ORDER

Service connection for a bilateral knee disorder, to include 
degenerative arthritis and residuals of right and left knee 
arthroplasties, is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



